Citation Nr: 1402778	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left foot disability.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  All claims for service connection were denied in this decision; service connection was granted for right knee arthritis and the RO assigned a noncompensable rating.  In March 2010, the RO increased the rating to 10 percent disabling since the date of claim.  

In April 2010, the Veteran indicated that he was satisfied with the 10 percent rating assigned for his right knee disability.  Although, he later checked the box on his VA Form 9 that he was appealing all issues in the Statement of the Case, he did not address the rating assigned to the right knee is his lengthy argument.  Further, the issue was not certified to the Board on appeal, and the Veteran has not mentioned the issue again.  As a result, the Board finds this issue is not on appeal.  


FINDINGS OF FACT

1.  A current left knee disability, to include arthritis, is not related to a disease or injury in service or to service-connected right knee arthritis.  

2.  A left foot disability is not related to a disease or injury in service.  

3.  Sinusitis is not related to a disease or injury in service.  

4.  A heart disability is not related to a disease or injury in service.  



CONCLUSIONS OF LAW

1. T he criteria for service connection for a left knee disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a November 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  

For the claims of service connection for a left knee disability, sinusitis, and a heart disability, the Veteran was given VA examinations in June 2011.  The Board finds these examinations are fully adequate because they show the examiner reviewed the file, interviewed the Veteran, performed a physical evaluation and provided reasons for the conclusions reached.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a left foot disability.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a left foot disability.  Furthermore, the records contain no competent evidence suggesting a causal relationship between the current disability and active service.  As explained further below, the Veteran's statements lack credibility on this issue.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.  The duties to notify and to assist have been met.  

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis and some heart disabilities (cardiovascular-renal disease, endocarditis, and myocarditis).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As arthritis has been diagnosed, the Board will consider this avenue of entitlement; however, sinusitis and a left foot disability are not on the list; this method does not apply to these issues.  

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1) (West 2002).  

The Board must determine the value of all pertinent lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (West 2002).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple (a broken leg), and sometimes not (a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377, note 4 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence may be sufficient to provide a nexus between current disability and service).  

Left Knee

In addition to the above, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The Veteran asserts that his left knee disability, which began in 2002, is secondary to his service-connected right knee disability (see September 2008 claim).  The Board finds the June 2011 medical opinion to be most probative of record.  It supports that the Veteran had an intervening injury after service and his current left knee disability is not related to service or to a current service-connected disability.  

Service treatment records do not show complaints of, treatment for, or a diagnosis for the left knee; instead the right knee only was treated in service (see January 1994 service treatment record).  At separation in May 1996, his report of medical examination (RME) and report of medical history (RMH) showed that the lower extremities were clinically normal but he had a history of mild PFS or patellofemoral syndrome (referencing the right knee only treated in 1994).  On the Reserve RMH from November 1996, he denied having a trick or locked knee.  

A March 2002 MPFC record shows the Veteran reported that he was stretching a moose skin with a student at work when the student let go of one end and he fell over; when he fell, the Veteran's left knee popped.  An April 2002 X-ray of the left knee showed no acute bony abnormality.  The same month, a record from Dr. C.A. noted the Veteran injured his left knee at work as a teacher.  It felt "wobbly" but there was no effusion or instability.  An MRI showed that large and smaller tears of the medial meniscus were noted.  

In May 2002, Dr. D.M. noted the Veteran had a work-related injury to his left knee.  The impression was medial meniscus tear of the left knee and chondromalacia was to be ruled out.  A January 2006 record from Dr. C.A. noted he had a torn meniscus which was repaired.  The Veteran stated he also had anterior cruciate ligament problems, but Dr. C.A. stated the knee was stable.  

A May 2009 VA examination report shows that in 2002, the Veteran had a left knee injury while stretching a moose skin during cultural heritage activities; he stated the pain on the left knee caused him to shift his weight to the right knee.  Physical examination revealed a left knee with severe derangement due to an injury after service in 2002.  He had limited range of motion of this knee.  The problems with the left knee were due to the 2002 injury, which was unrelated to military service.  The May 2002 record for Dr. D.M. was referenced.  

A June 2011 VA examination report for the left knee was more comprehensive.  The Veteran asserted his left knee disability was secondary to his service-connected right knee disability while also giving a history of the post-service injury in 2002.  He currently had pain in both knees.  It was noted he had arthroscopic surgery on the left knee in June 2002.  

Upon physical examination, his gait was normal.  A February 2010 MRI showed an abnormal morphology associated with the medial meniscus; changes were likely degenerative following prior partial meniscectomy.  No tear was seen.  The diagnosis was status post left knee meniscus injury in 2002 with arthroscopic surgery and osteoarthritis of the left knee.  

The examiner gave a negative opinion on the issue of direct service connection and secondary service connection, stating that the Veteran had a left knee injury at work after service in 2002 with subsequent surgery.  That injury was the direct etiological cause of the current left knee disability.  

As for whether the service-connected right knee disability aggravated the left knee disability, the examiner stated that based upon the examination of the Veteran, a review of the file and the current medical literature it was his opinion that the left knee was not permanently worsened beyond a level of severity that would be expected in a knee that had past arthroscopic surgery.  The service-connected right knee osteoarthritis did not aggravate the left knee disability.  The reason for this opinion was because the examination was normal for the right knee, the May 2009 X-ray of both knees noted osteoarthritis in both knees and the February 2010 MRI showed that left knee arthritis changes were from the arthroscopic surgery in 2002.  

The Veteran's statements regarding his experiences with his left knee are competent because pain is within his own personal experience.  See 38 C.F.R. § 3.159(a).  Regarding credibility, the Board finds that the Veteran was candid in reporting the intervening injury to his left knee and stating he had no knee problems in November 1996.  Caluza, 7 Vet. App. at 511.  His statements are assigned some weight.  

The Board, however, finds the June 2011 VA examination report to be more probative than the Veteran's assertions regarding secondary service connection.  To determine the probative value of medical opinions the Board considers three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the Board finds the examiner was fully informed of the facts, the opinion was fully articulate in considering the issue of § 3.310 secondary aggravation, and the examiner provided a reasoned analysis based on an accurate reading of the record and medical knowledge.  See Nieves-Rodriguez, 22 Vet. App. at 304.  While determining a question of secondary aggravation in a knee disability is not necessarily as complex as a case involving cancer or a rare disease, in this case there was an intervening injury and the Board considers it to be a more complicated medical question.  Woehlaert , 21 Vet. App. 456; Jandreau, 492 F. 3d at 1377, note 4.  As a result, the Board assigns the opinion more probative weight.  

The Board finds a nexus to be lacking as the opinion establishes the current disability is not due to or the result of service or a current service-connected disability.  Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1337.  Further, arthritis was not shown within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Because the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




Left Foot

The Veteran asserted in his September 2008 claim that he had a left foot disability since he was in service in 1994; he stated he was treated aboard the vessel on which he served.  In his June 2010 appeal, he stated his left foot was dismissed by corpsman as dry skin and later diagnosed as athlete's foot.  

The May 1996 separation RME from states the feet and skin were clinically normal.  On the RMH, the Veteran denied skin diseases and foot trouble.  He reported broken bones which had been noted in the past as having occurred before service and not involving the left foot.  On the November 1996 Reserve RMH he again denied foot trouble and skin diseases.  

The evidence since 1996 does not show treatment, diagnoses or other complaints of a left foot skin or other problem.  

The Board finds the Veteran is competent to report having a left foot and/or skin disability as such a problem is readily observable.  See 38 C.F.R. § 3.159(a).  The Board, however, finds there is conflict between the Veteran's report of continuing left foot and/or skin disability and his denial of such a problem in May and November 1996 combined with the lack of contemporaneous records.  See Buchanan, 451 F.3d at 1336 (Although the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible).  As a result, the Board assigns the Veteran's assertions no weight.  

As noted above, continuity of symptomatology is not an avenue to service connection in for this issue.  See Walker, 708 F.3d 1331.  

As explained, the Board does not find a medical examination necessary.  See McLendon v, 20 Vet. App. 79.  The elements of the claim are not met, the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Sinusitis

The Veteran asserted on his claim form that he had chronic sinus problems since June 1990 to the present.  In his June 2010 appeal, he stated that his immune system "isn't as good anymore" when fighting a cold.  

The service treatment records show on a June 1990 RME a deviated septum was noted; this was not disabling and his sinuses were considered normal.  In March 1994 a service treatment record showed sinus congestion; he had viral gastroenteritis.  In September 1994, a RME showed a clinical evaluation of the sinuses were normal.  The following month, a service treatment record showed he had sinus congestion and an upper respiratory infection was to be ruled out.  A follow up record noted it was resolving.  In May 1996, the RME showed a clinical evaluation was normal and on the RMH he denied sinusitis.  He also denied having sinusitis on the November 1996 Reserve RMH.  

Following service, a May 2002 record from Dr. D.M. showed he denied nose problems but in November 2003 a private record showed a diagnosis of sinusitis and stated he was having a relapse again.  In September 2006, a private clinic record showed the Veteran reported having longstanding issues with his sinuses and ears since service.  More recently he had a sore throat.  After examination, the impression was that the Veteran may have an ongoing sinus/upper respiratory infection.  He also might have chronic issues and allergy testing.  A computed tomography (CT) scan was recommended.  

The October 2006 CT scan of the paranasal sinuses showed a diagnosis of sinusitis and left septal spur.  The private clinic interpreted the scan as consistent with chronic sinus disease.  In December 2006, Dr. M.R. diagnosed only acute sinusitis while an April 2010 record from T.V.C. showed a diagnosis of sinus congestion with an onset of one month prior.  A March 2011 VA record notes the Veteran called with a complaint of sinus congestion.  

The June 2011 VA examination report shows the Veteran reported that when he was on submarines, he would get symptomatic medication for congestion (no antibiotics).  After service, he was teaching middle and high school students in rural Alaska.  In 1997, he started to have infections.  He had allergy testing in 2006; no allergies were found.  A CT of the sinuses showed sinusitis.  A CT of the sinuses states that there appeared to be little left maxillary sinusitis; incidentally, he also had a screw in his mandible (a February 2010 VA record incidentally noted that he had titanium screws in his jaw from reconstructive surgery).  

The diagnosis was chronic sinusitis.  The examiner summarized the relevant evidence in the file.  Based upon the examination of the Veteran, a review of the file and the current medical literature it was the examiner's opinion that sinusitis was not caused by or a result of service.  The examiner reasoned that the balance of the infections started after service when he was a teacher in a high school.  It is common for a new teacher to experience respiratory infections.  The Veteran described the conditions where he was teaching as "unsanitary."  Additionally, one to two upper respiratory infections is within the range of normal and the evidence showed he was asymptomatic between infections.  

The Board finds the Veteran competent to state what he observed and experienced regarding his sinuses under 38 C.F.R. § 3.159(a).  To the extent that the Veteran stated he had problems with his sinuses since service, this assertion is rebutted his denial of sinusitis twice at separation and then a few months afterward in 1996.  The Board assigns less weight to the assertion that the sinusitis has been continuous since service.  In any case, continuity of symptomatology is not an avenue to service connection in this case.  See Walker, 708 F.3d 1331.  

Regarding the VA opinion, the Board finds the examiner reviewed the file, summarized relevant evidence, interviewed the Veteran, performed an examination and provided a reasoned opinion supported by accurate facts.  The opinion appears to be the most informed piece of evidence in the file, the opinion is fully articulated and it is supported by reasons that are based on an accurate reading of the record and medical knowledge.  Hence, it is fully articulated and the Board assigns it great weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The weight of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Heart Disability

The Veteran asserts in his September 2008 claim that he had mitral valve prolapse from 1993 to present time.  He pointed out in his January 2010 notice of disagreement that mitral valve prolapse was considered permanent in 1993 according to an April 1993 Navy memorandum.  On his June 2010 appeal form, he stated he had to be medicated prior to dental checkups because of this problem.  

The evidence shows that in March 1989 the RME showed a clinical evaluation of the heart was normal, but an electrocardiogram (EKG) was not done.  In January 1993, an EKG was completed for the first time for an RME.  It was noted there was a right axis deviation on EKG.  A cardiology consultation was given and a mild intermittent mitral valve prolapse with trace tricuspid regurgitation was found.  A waiver for mitral valve prolapse was not requested or recommended and he was found not physically qualified, but aeronautically adaptable duties involving actual control of aircraft as a candidate for a naval aviator.  He was fit for all duties of rank/rate at sea or on foreign shore.  

A January 1993 consultation with internal medicine and cardiology showed that he wanted to enter flight training but had a right axis elevation on a routine EKG.  He had a no significant past medical history.  There were concerns about Wolff-Parkinson-White syndrome, but a discussion with a cardiologist showed it was ruled out.  

A March 1993 EKG report showed an impression of mild intermittent prolapse with trace tricuspid regurgitation but it was otherwise a normal EKG.  A follow up note stated mild intermittent mitral valve prolapse was shown; otherwise he was normal and fit for full duty.  

As the Veteran has asserted, a memorandum dated April 26, 1993 from the Navy Chief of the Bureau of Medicine and Surgery stated that based on the January 1993 flight physical and consultation, the Veteran was not physically qualified but aeronautically adapted for all duty involving flying due to mitral valve prolapse; this was considered a permanent condition.  A waiver was not recommended.  

An April 29, 1993 internal medicine clinic note states there was "confusion over flight physical."  It reads as follows: 

Pt noted to have intermittent MVP on echo under [work up] was done for bradycardia (sic).  The dx was trace intermittent MVP [with] no evidence of regurgitation.  As an internist and former flight surgeon in the Navy I feel that his condition represents a non-problem; that the pt, as he is asymptomatic as ever, is at no risk for sudden death, endocarditis, or cardiovascular compromise in flight.  I therefore feel that a wavier should be applied for and granted giving a review of his medical record and history.  

An August 1993 RME noted he was pre-commissioning for submarine duty.  It was noted that he had mitral valve prolapse and EKG changes but they were not considered disabling.  

In May 1995, his dental questionnaire he noted he had slight mitral valve prolapse, as did follow up dental notes.  He was given a prophylaxis during treatment.  

At separation in May 1996, the RME shows he was not given another EKG.  His heart was clinically normal.  Mild, intermittent mitral valve prolapse was not considered disabling.  The RMH shows the Veteran reported heart trouble.  The physician's summary stated that "RAD" noted an EKG from 1993 but he was cleared for submarine duty.  Mild intermittent mitral valve prolapse was not considered disabling.  On the November 1996 Reserve RMH, he denied heart trouble.  

Following service, a June 2004 EKG shows he had premature atrial contractions; there was a strong suggestion of pericarditis.  On a June 2004 student pilot medical certificate, he denied having heart or vascular trouble.  In May 2007, Dr. R.T. noted a history of mitral valve prolapse, but an EKG showed only a right bundle branch block and sinus bradycardia, otherwise unremarkable.  Other post-service records also note a history of mitral valve prolapse.  

The June 2011 VA heart examination shows the Veteran reported that in 1993 his congenital mitral valve prolapse kept him out of a Navy flying program; he had no symptoms.  An echocardiogram from June 2011 was normal.  The diagnosis was a normal heart.  In 2004, he had premature atrial contractions on a flight physical (he was a private pilot but had not flown since 1999).  It was noted that his EKGs in service showed bradycardia.  The arrhythmia was intermittent and only noticed on one EKG.  The examiner commented that most EKGs in the file note bradycardia and one mentioned premature atrial contractions in 2006 which were not present upon examination in June 2011.  

Based on the examination of the Veteran and after reviewing the claims file, medical evidence submitted and the current medical literature, the examiner found the Veteran had a normal heart.  There were no conditions caused by or a result of service.  The examiner explained that bradycardia is a slow heart rate, less than 60 beats per minute, which is common for people in shape and causing no symptoms.  The premature atrial contractions noted in the 2006 flight physical are usually a benign finding and has not persisted.  The echocardiogram was normal and no valve problems were noted.  

The Veteran does not contend that he is competent to offer an opinion regarding the etiology of mitral valve prolapse.  He would be able to cite his symptoms if he had any, however, he has not done so.  38 C.F.R. § 3.159(a).  Unlike an orthopedic or skin disability, mitral valve prolapse is complicated medical condition not readily observable (certainly the Veteran knew nothing of it before he was evaluated in service).  See Woehlaert, 21 Vet. App. 456.  

Although continuity of symptomatology might be available for cardiovascular-renal disease, endocarditis, and myocarditis, the Board finds in this case these disabilities are not at issue as they are not shown by the evidence.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1337.  

Here, the Board finds the June 2011 VA examiner provided a fully informed explanation for why the Veteran did not have mitral valve prolapse and that in the past he had benign findings that have not persisted.  The Board finds the opinion is the most informed piece of evidence in the file and it is consistent with the April 29, 1993 internal medicine explanation, the fact that the Veteran served on a submarine in service and the fact that he was able to be a pilot after service.  It is supported by reasons that are based on an accurate reading of the record and medical knowledge.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The evidence is against finding a link between a heart disability and service.  The weight of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a left foot disability is denied.  

Service connection for sinusitis is denied.  

Service connection for a heart disability is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


